 1
                                                         E-FILED 3/29/19
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     Young Hee Park                              CASE NO. 2:18-CV-03810-PSG-AGR
12
             Plaintiff,                          [PROPOSED] JUDGMENT
13
           vs.
14
15   Qirong Wang, an individual; and Does 1-10
16   inclusive,

17                Defendants.

18
19
20
21
22
23
24
25
26
27
28




                                   [PROPOSED] JUDGMENT
 1
           Upon review of the court files, the application for default judgment, the
 2
     declarations submitted in support of the default judgment, and the evidence presented
 3
     having been fully considered, it is hereby ordered and adjudged that plaintiff Young
 4
     Hee Park shall have JUDGMENT in her favor in the amount of $12,625.00 against
 5
     Defendant Qirong Wang.
 6
           .
 7
 8             3/29/19
     Dated: _______________                     _______________________________
 9                                                 Honorable Philip S. Gutierrez
                                                   United States District Judge
10                                                 Central District of California
11
12   Presented by:
     Jong Yun Kim, Esq.
13   (213) 351-9400
     jongkimlaw@hotmail.com
14
     Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       [PROPOSED] JUDGMENT
